Cockrill, C. J. The testimony of the witness Warren warranted the jury in arriving at the conclusion that the defendant Rosengrant had not probable cause to believe and did not believe that the land on which he committed the trespass was his own or that he had entered into a contract to purchase it. They were therefore justified under the statute in awarding more than single damages against him for the timber cut by him. The substance of Warren’s testimony is as follows : He was the agent for the plaintiffs for the sale of the land, with limited authority. He received a proposition from Rosengrant to purchase, which he was not authorized to accept. He informed him of that fact, but offered to submit the proffer to his principals, accompanied by Rosengrant’s draft to cover the cash payment offered. The offer was rejected, Rosengrant was notified of the rejection, and his draft was returned to and retained by him. After that time, it ■may be inferred from the abstract, he committed the trespass by cutting the trees about which he is sued. His own testimony makes a more favorable case for him, but the jury was not bound to accept his version and exclude Warren’s. No other question being presented by the appellant’s abstract, the judgment is affirmed.